DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 12/24/2020, in which claims 1 and 11 have been amended and entered of record.
3.    Claims 1-20 are pending for examination.

Response to Remarks/Arguments
4.   Paragraph [0001] of the specification has been amended and included in the Amendment. Based on the amended paragraph, the objection to the specification is withdrawn.
5.   The terminal disclaimer filed on 12/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,755,873, has been reviewed and approved on 1/03/2021. Thus, the double patenting rejections of claims 1-20 are withdrawn and the terminal disclaimer has been recorded.6.    Applicant’s remarks on page 6 of the amendment with respect to the rejections of independent claims 1 and 11, as currently amended, and associated dependent claims under the 35 U.S.C. § 102 and § 103 have been fully considered but are moot in view of new ground(s) of rejection below.

  Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
7.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
8.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
9.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 103
10.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
11.     Claims 1-4, 7-8, 10-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Mu et al. (U.S. Patent Application Publication 2014/0029335, hereinafter “Mu”, cited in the previous Office Action dated 9/24/2020), in view of Marinca (U.S. Patent Application Publication 2010/0001711, hereinafter “Marinca”).
        Regarding independent claim 1, Mu teaches a method (Abstract) of compensating for temperature changes in an analog memory system (Fig. 1, memory system 100, [0014]) 
          Mu does not specifically teach wherein the bias voltage is generated by an adjustable current source and an adjustable resistor as a function of the operating temperature.
         Marinca teaches a bias voltage is generated by an adjustable current source and an adjustable resistor as a function of the operating temperature (Fig. 13 and accompanying texts, a bias voltage Vref is generated by an adjustable current source comprising currents I1 and I2, and an adjustable resistor r1 as a function of an operating temperature T, as shown in Fig. 13, para. [0086]-[0093]).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Marinca into the teaching of Mu for the purpose of providing a memory system having a reference circuit capable of generating an effective reference voltage value with regarding to a respective operating temperature. 
          Regarding dependent claim 2, the combination of Mu and Marinca teaches the method of claim 1, wherein the terminal is a word line terminal (Mu, the terminal is a word line terminal G coupled to row decoder 206 as shown in Fig. 3, [0023]).  
Regarding dependent claim 3, the combination of Mu and Marinca teaches the method of claim 1, wherein the terminal is a bit line terminal (Mu, the terminal is a bit line terminal D, as shown in Fig. 3, [0023]).    
         Regarding dependent claim 4, the combination of Mu and Marinca teaches the method of claim 1, wherein the terminal is a source line terminal (Mu, the terminal is a source line terminal S, as shown in Fig. 3, [0023]).    
          Regarding dependent claim 7, the combination of Mu and Marinca teaches the method of claim 1, wherein the memory cells in the array of memory cells are non-volatile memory cells (Mu, the memory cells 202 in the array 204 of memory cells 202 in Fig. 1 are non-volatile memory cells, [0014], [0015]).  
          Regarding dependent claim 8, the combination of Mu and Marinca teaches the method of claim 7, wherein the non-volatile memory cells are split-gate flash memory cells (Mu, the non-volatile memory cells 202 in Fig. 1 are split-gate flash memory cells, [0003], [0015]).  
           Regarding dependent claim 10, the combination of Mu and Marinca teaches the method of claim 1, wherein the measuring step is performed by a temperature sensor (Mu, the measuring step is performed by a temperature sensor 112 of Fig. 1, [0014]).
           Regarding independent claim 11, the claim is analogous to claim 1 above, written as a method of compensating for temperature changes in a vector-by-matrix multiplier system (e.g., a non-volatile memory 32 in Fig. 7 of the instant application or a non-volatile memory 102 in Fig. 1 of Mu’s reference). This claim recites substantially the same limitations that are performed by claim 1 above, and therefore it is rejected for the same reasons.
        Regarding dependent claim 12, this claim recites substantially the same limitations that are performed by claim 2 above, and therefore it is rejected for the same reasons. 
        Regarding dependent claim 13, this claim recites substantially the same limitations that are performed by claim 3 above, and therefore it is rejected for the same reasons. 
        Regarding dependent claim 14, this claim recites substantially the same limitations that are performed by claim 4 above, and therefore it is rejected for the same reasons. 
        Regarding dependent claim 17, this claim recites substantially the same limitations that are performed by claim 7 above, and therefore it is rejected for the same reasons. 
         Regarding dependent claim 18, this claim recites substantially the same limitations that are performed by claim 8 above, and therefore it is rejected for the same reasons. 
          Regarding dependent claim 20, this claim recites substantially the same limitations that are performed by claim 10 above, and therefore it is rejected for the same reasons. 

12.    Claims 5, 6, 9, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Mu and Marinca, in view of Fan et al. (U.S. Patent 6747310, hereinafter “Fan”, cited in the previous Office Action dated 9/24/2020).
         Regarding dependent claims 5-6, 9, 15-16 and 19, the combination of Mu and Marinca teaches all the limitations of claims 1, 7, 11 and 17 above except for wherein the terminal is a control gate terminal (as recited in claims 5 and 15), wherein the terminal is an erase gate terminal (as recited in claims 6 and 16), and wherein the non-volatile memory cells are stacked-gate flash memory cells (as recited in claims 9 and 19).
        Fan teaches a non-volatile memory wherein the terminal is a control gate terminal, wherein the terminal is an erase gate terminal and wherein the non-volatile memory cells are stacked-gate flash memory cells (Figs. 2A-4B and accompanying texts, wherein the terminal is a control gate terminal 32, wherein the terminal is an erase gate terminal 29 and wherein the non-volatile memory cells are stacked-gate flash memory cells with floating gate 31 and control gate 32, as shown in Figs. 2A-4B).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Fan into the teachings of Mu and Marinca for the purpose of providing a memory device having a stacked-gate flash memory cell 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRI M HOANG/Primary Examiner, Art Unit 2827